       Case 6:19-mj-00056-JDP Document 18 Filed 11/17/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   DARREN STEELMAN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case 6:19-mj-00074-JDP
                                                        6:19-mj-00056-JDP
12                     Plaintiff,
                                                   CONSENT TO APPEAR BY
13   vs.                                           TELEPHONE
14   DARREN STEELMAN,
15                    Defendant.
16
17           I, Darren Steelman, understand that under the Federal Rules of Criminal Procedure and the
18   United States Constitution, I have a right to be present in open court for my probation review
19   hearing in this case. After consulting with my attorney, Assistant Federal Defender Matthew
20   Lemke, I hereby consent to appear by telephone for the hearing currently set for November 19,
21   2020.
22
23   Dated: November 17, 2020                     /s/ Matthew Lemke
                                                  MATTHEW LEMKE
24                                                Assistant Federal Defender
                                                  Attorney for Defendant
25                                                DARREN STEELMAN
26
27   Dated: November 17, 2020                     /s/ Darren Steelman
                                                  DARREN STEELMAN
28                                                Defendant
       Case 6:19-mj-00056-JDP Document 18 Filed 11/17/20 Page 2 of 2


 1                                                   ORDER
 2            IT IS HEREBY ORDERED that pursuant to the CARES Act and Fed. R. Crim. P. 43,
 3   Darren Steelman is permitted to appear by telephone for the probation review hearing scheduled
 4   to take place on November 19, 2020.
 5
 6   IT IS SO ORDERED.
 7   Dated:     November 17, 2020
 8                                                             UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Steelman, D. [6:19-mj-00074-JDP; 6:19-mj-00056-JDP]
     Consent to Appear by Phone

                                                           2
